


109 HR 5825 : Electronic Surveillance Modernization

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 5825
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To update the Foreign Intelligence
		  Surveillance Act of 1978.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Surveillance Modernization
			 Act.
		2.FISA
			 definitions
			(a)Agent of a
			 foreign powerSubsection (b)(1) of section 101 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801) is amended—
				(1)in subparagraph
			 (B), by striking ; or and inserting ;; and
				(2)by adding at the
			 end the following:
					
						(D)is reasonably expected to possess, control,
				transmit, or receive foreign intelligence information while such person is in
				the United States, provided that the official making the certification required
				by section 104(a)(7) deems such foreign intelligence information to be
				significant;
				or
						.
				(b)Electronic
			 surveillanceSubsection (f) of such section is amended to read as
			 follows:
				
					(f)Electronic
				surveillance means—
						(1)the installation
				or use of an electronic, mechanical, or other surveillance device for acquiring
				information by intentionally directing surveillance at a particular known
				person who is reasonably believed to be in the United States under
				circumstances in which that person has a reasonable expectation of privacy and
				a warrant would be required for law enforcement purposes; or
						(2)the intentional
				acquisition of the contents of any communication under circumstances in which a
				person has a reasonable expectation of privacy and a warrant would be required
				for law enforcement purposes, if both the sender and all intended recipients
				are reasonably believed to be located within the United
				States.
						.
			(c)Minimization
			 proceduresSubsection (h) of such section is amended—
				(1)in paragraph (2),
			 by striking importance; and inserting importance;
			 and;
				(2)in paragraph (3),
			 by striking ; and and inserting .; and
				(3)by striking
			 paragraph (4).
				(d)Wire
			 communication and surveillance deviceSubsection (l) of such
			 section is amended to read as follows:
				
					(l)Surveillance device is a
				device that allows surveillance by the Federal Government, but excludes any
				device that extracts or analyzes information from data that has already been
				acquired by the Federal Government by lawful
				means.
					.
			(e)ContentsSubsection
			 (n) of such section is amended to read as follows:
				
					(n)Contents,
				when used with respect to a communication, includes any information concerning
				the substance, purport, or meaning of that
				communication.
					.
			3.Authorization for
			 electronic surveillance and other acquisitions for foreign intelligence
			 purposes
			(a)In
			 generalThe Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is further
			 amended by striking section 102 and inserting the following:
				
					102.Authorization for electronic surveillance for foreign
		  intelligence purposes(a)In
				generalNotwithstanding any
				other law, the President, acting through the Attorney General, may authorize
				electronic surveillance without a court order under this title to acquire
				foreign intelligence information for periods of up to one year if the Attorney
				General certifies in writing under oath that—
							(1)the electronic
				surveillance is directed at—
								(A)the acquisition of
				the contents of communications of foreign powers, as defined in paragraph (1),
				(2), or (3) of section 101(a), or an agent of a foreign power, as defined in
				subparagraph (A) or (B) of section 101(b)(1); or
								(B)the acquisition of
				technical intelligence, other than the spoken communications of individuals,
				from property or premises under the open and exclusive control of a foreign
				power, as defined in paragraph (1), (2), or (3) of section 101(a); and
								(2)the proposed
				minimization procedures with respect to such surveillance meet the definition
				of minimization procedures under section 101(h);
							if the
				Attorney General reports such minimization procedures and any changes thereto
				to the Permanent Select Committee on Intelligence of the House of
				Representatives and the Select Committee on Intelligence of the Senate at least
				30 days prior to the effective date of such minimization procedures, unless the
				Attorney General determines immediate action is required and notifies the
				committees immediately of such minimization procedures and the reason for their
				becoming effective immediately.(b)Minimization
				proceduresAn electronic
				surveillance authorized by this subsection may be conducted only in accordance
				with the Attorney General’s certification and the minimization procedures. The
				Attorney General shall assess compliance with such procedures and shall report
				such assessments to the Permanent Select Committee on Intelligence of the House
				of Representatives and the Select Committee on Intelligence of the Senate under
				the provisions of section 108(a).
						(c)Submission of
				certificationThe Attorney General shall immediately transmit
				under seal to the court established under section 103(a) a copy of his
				certification. Such certification shall be maintained under security measures
				established by the Chief Justice with the concurrence of the Attorney General,
				in consultation with the Director of National Intelligence, and shall remain
				sealed unless—
							(1)an application for a court order with
				respect to the surveillance is made under section 104; or
							(2)the certification is necessary to
				determine the legality of the surveillance under section 106(f).
							102A.Authorization for acquisition of foreign
		  intelligence information(a)In
				generalNotwithstanding any
				other law, the President, acting through the Attorney General may, for periods
				of up to one year, authorize the acquisition of foreign intelligence
				information concerning a person reasonably believed to be outside the United
				States if the Attorney General certifies in writing under oath that—
							(1)the acquisition
				does not constitute electronic surveillance;
							(2)the acquisition involves obtaining the
				foreign intelligence information from or with the assistance of a wire or
				electronic communications service provider, custodian, or other person
				(including any officer, employee, agent, or other specified person of such
				service provider, custodian, or other person) who has access to wire or
				electronic communications, either as they are transmitted or while they are
				stored, or equipment that is being or may be used to transmit or store such
				communications;
							(3)a significant
				purpose of the acquisition is to obtain foreign intelligence information;
				and
							(4)the proposed
				minimization procedures with respect to such acquisition activity meet the
				definition of minimization procedures under section 101(h).
							(b)Specific place not
				requiredA certification
				under subsection (a) is not required to identify the specific facilities,
				places, premises, or property at which the acquisition of foreign intelligence
				information will be directed.
						(c)Submission of
				certificationThe Attorney General shall immediately transmit
				under seal to the court established under section 103(a) a copy of a
				certification made under subsection (a). Such certification shall be maintained
				under security measures established by the Chief Justice of the United States
				and the Attorney General, in consultation with the Director of National
				Intelligence, and shall remain sealed unless the certification is necessary to
				determine the legality of the acquisition under section 102B.
						(d)Minimization
				proceduresAn acquisition
				under this section may be conducted only in accordance with the certification
				of the Attorney General and the minimization procedures adopted by the Attorney
				General. The Attorney General shall assess compliance with such procedures and
				shall report such assessments to the Permanent Select Committee on Intelligence
				of the House of Representatives and the Select Committee on Intelligence of the
				Senate under section 108(a).
						102B.Directives relating to electronic
		  surveillance and other acquisitions of foreign intelligence
		  information(a)DirectiveWith respect to an authorization of
				electronic surveillance under section 102 or an authorization of an acquisition
				under section 102A, the Attorney General may direct a person to—
							(1)immediately
				provide the Government with all information, facilities, and assistance
				necessary to accomplish the acquisition of foreign intelligence information in
				such a manner as will protect the secrecy of the electronic surveillance or
				acquisition and produce a minimum of interference with the services that such
				person is providing to the target; and
							(2)maintain under
				security procedures approved by the Attorney General and the Director of
				National Intelligence any records concerning the electronic surveillance or
				acquisition or the aid furnished that such person wishes to maintain.
							(b)CompensationThe Government shall compensate, at the
				prevailing rate, a person for providing information, facilities, or assistance
				pursuant to subsection (a).
						(c)Failure to
				complyIn the case of a failure to comply with a directive issued
				pursuant to subsection (a), the Attorney General may petition the court
				established under section 103(a) to compel compliance with the directive. The
				court shall issue an order requiring the person or entity to comply with the
				directive if it finds that the directive was issued in accordance with section
				102(a) or 102A(a) and is otherwise lawful. Failure to obey an order of the
				court may be punished by the court as contempt of court. Any process under this
				section may be served in any judicial district in which the person or entity
				may be found.
						(d)Review of
				petitions(1)In
				general(A)ChallengeA person receiving a directive issued
				pursuant to subsection (a) may challenge the legality of that directive by
				filing a petition with the pool established under section 103(e)(1).
								(B)Assignment of
				judgeThe presiding judge designated pursuant to section 103(b)
				shall assign a petition filed under subparagraph (A) to one of the judges
				serving in the pool established by section 103(e)(1). Not later than 24 hours
				after the assignment of such petition, the assigned judge shall conduct an
				initial review of the directive. If the assigned judge determines that the
				petition is frivolous, the assigned judge shall deny the petition and affirm
				the directive or any part of the directive that is the subject of the petition.
				If the assigned judge determines the petition is not frivolous, the assigned
				judge shall, within 72 hours, consider the petition in accordance with the
				procedures established under section 103(e)(2) and provide a written statement
				for the record of the reasons for any determination under this
				subsection.
								(2)Standard of reviewA judge considering a petition to modify or
				set aside a directive may grant such petition only if the judge finds that such
				directive does not meet the requirements of this section or is otherwise
				unlawful. If the judge does not modify or set aside the directive, the judge
				shall affirm such directive, and order the recipient to comply with such
				directive.
							(3)Directives not
				modifiedAny directive not explicitly modified or set aside under
				this subsection shall remain in full effect.
							(e)AppealsThe Government or a person receiving a
				directive reviewed pursuant to subsection (d) may file a petition with the
				court of review established under section 103(b) for review of the decision
				issued pursuant to subsection (d) not later than 7 days after the issuance of
				such decision. Such court of review shall have jurisdiction to consider such
				petitions and shall provide for the record a written statement of the reasons
				for its decision. On petition by the Government or any person receiving such
				directive for a writ of certiorari, the record shall be transmitted under seal
				to the Supreme Court, which shall have jurisdiction to review such
				decision.
						(f)ProceedingsJudicial proceedings under this section
				shall be concluded as expeditiously as possible. The record of proceedings,
				including petitions filed, orders granted, and statements of reasons for
				decision, shall be maintained under security measures established by the Chief
				Justice of the United States, in consultation with the Attorney General and the
				Director of National Intelligence.
						(g)Sealed
				petitionsAll petitions under
				this section shall be filed under seal. In any proceedings under this section,
				the court shall, upon request of the Government, review ex parte and in camera
				any Government submission, or portions of a submission, which may include
				classified information.
						(h)LiabilityNo cause of action shall lie in any court
				against any person for providing any information, facilities, or assistance in
				accordance with a directive under this section.
						(i)Use of
				informationInformation
				acquired pursuant to a directive by the Attorney General under this section
				concerning any United States person may be used and disclosed by Federal
				officers and employees without the consent of the United States person only in
				accordance with the minimization procedures required by section 102(a) or
				102A(a). No otherwise privileged communication obtained in accordance with, or
				in violation of, the provisions of this section shall lose its privileged
				character. No information from an electronic surveillance under section 102 or
				an acquisition pursuant to section 102A may be used or disclosed by Federal
				officers or employees except for lawful purposes.
						(j)Use in law
				enforcementNo information
				acquired pursuant to this section shall be disclosed for law enforcement
				purposes unless such disclosure is accompanied by a statement that such
				information, or any information derived from such information, may only be used
				in a criminal proceeding with the advance authorization of the Attorney
				General.
						(k)Disclosure in
				trialIf the Government
				intends to enter into evidence or otherwise use or disclose in any trial,
				hearing, or other proceeding in or before any court, department, officer,
				agency, regulatory body, or other authority of the United States, against an
				aggrieved person, any information obtained or derived from an electronic
				surveillance conducted under section 102 or an acquisition authorized pursuant
				to section 102A, the Government shall, prior to the trial, hearing, or other
				proceeding or at a reasonable time prior to an effort to disclose or use that
				information or submit it in evidence, notify the aggrieved person and the court
				or other authority in which the information is to be disclosed or used that the
				Government intends to disclose or use such information.
						(l)Disclosure in
				State trialsIf a State or
				political subdivision of a State intends to enter into evidence or otherwise
				use or disclose in any trial, hearing, or other proceeding in or before any
				court, department, officer, agency, regulatory body, or other authority of a
				State or a political subdivision of a State, against an aggrieved person, any
				information obtained or derived from an electronic surveillance authorized
				pursuant to section 102 or an acquisition authorized pursuant to section 102A,
				the State or political subdivision of such State shall notify the aggrieved
				person, the court, or other authority in which the information is to be
				disclosed or used and the Attorney General that the State or political
				subdivision intends to disclose or use such information.
						(m)Motion to
				exclude evidence(1)In
				generalAny person against whom evidence obtained or derived from
				an electronic surveillance authorized pursuant to section 102 or an acquisition
				authorized pursuant to section 102A is to be, or has been, used or disclosed in
				any trial, hearing, or other proceeding in or before any court, department,
				officer, agency, regulatory body, or other authority of the United States, a
				State, or a political subdivision thereof, may move to suppress the evidence
				obtained or derived from such electronic surveillance or such acquisition on
				the grounds that—
								(A)the information was unlawfully
				acquired; or
								(B)the electronic surveillance or
				acquisition was not properly made in conformity with an authorization under
				section 102(a) or 102A(a).
								(2)TimingA person
				moving to suppress evidence under paragraph (1) shall make the motion to
				suppress the evidence before the trial, hearing, or other proceeding unless
				there was no opportunity to make such a motion or the person was not aware of
				the grounds of the motion.
							(n)Review of
				motionsIf a court or other
				authority is notified pursuant to subsection (k) or (l), a motion is made
				pursuant to subsection (m), or a motion or request is made by an aggrieved
				person pursuant to any other statute or rule of the United States or any State
				before any court or other authority of the United States or any State—
							(1)to discover or
				obtain an Attorney General directive or other materials relating to an
				electronic surveillance authorized pursuant to section 102 or an acquisition
				authorized pursuant to section 102A, or
							(2)to discover, obtain, or suppress evidence
				or information obtained or derived from an electronic surveillance authorized
				pursuant to section 102 or an acquisition authorized pursuant to section
				102A,
							the
				United States district court or, where the motion is made before another
				authority, the United States district court in the same district as the
				authority, shall, notwithstanding any other law, if the Attorney General files
				an affidavit under oath that disclosure or an adversary hearing would harm the
				national security of the United States, review in camera and ex parte the
				application, order, and such other materials relating to such electronic
				surveillance or such acquisition as may be necessary to determine whether such
				electronic surveillance or such acquisition authorized under this section was
				lawfully authorized and conducted. In making this determination, the court may
				disclose to the aggrieved person, under appropriate security procedures and
				protective orders, portions of the directive or other materials relating to the
				acquisition only where such disclosure is necessary to make an accurate
				determination of the legality of the acquisition.(o)DeterminationsIf, pursuant to subsection (n), a United
				States district court determines that the acquisition authorized under this
				section was not lawfully authorized or conducted, it shall, in accordance with
				the requirements of law, suppress the evidence which was unlawfully obtained or
				derived or otherwise grant the motion of the aggrieved person. If the court
				determines that such acquisition was lawfully authorized and conducted, it
				shall deny the motion of the aggrieved person except to the extent that due
				process requires discovery or disclosure.
						(p)Binding
				ordersOrders granting
				motions or requests under subsection (m), decisions under this section that an
				electronic surveillance or an acquisition was not lawfully authorized or
				conducted, and orders of the United States district court requiring review or
				granting disclosure of directives, orders, or other materials relating to such
				acquisition shall be final orders and binding upon all courts of the United
				States and the several States except a United States court of appeals and the
				Supreme Court.
						(q)Coordination(1)In
				generalFederal officers who acquire foreign intelligence
				information may consult with Federal law enforcement officers or law
				enforcement personnel of a State or political subdivision of a State, including
				the chief executive officer of that State or political subdivision who has the
				authority to appoint or direct the chief law enforcement officer of that State
				or political subdivision, to coordinate efforts to investigate or protect
				against—
								(A)actual or potential attack or other
				grave hostile acts of a foreign power or an agent of a foreign power;
								(B)sabotage, international terrorism, or
				the development or proliferation of weapons of mass destruction by a foreign
				power or an agent of a foreign power; or
								(C)clandestine intelligence activities by
				an intelligence service or network of a foreign power or by an agent of a
				foreign power.
								(2)Certification
				requiredCoordination
				authorized under paragraph (1) shall not preclude the certification required by
				section 102(a) or 102A(a).
							(r)Retention of
				directives and ordersA directive made or an order granted under
				this section shall be retained for a period of not less than 10 years from the
				date on which such directive or such order is
				made.
						.
			(b)Table of
			 contentsThe table of contents in the first section of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is amended
			 by inserting after the item relating to section 102 the following:
				
					
						102A. Authorization for acquisition of
				foreign intelligence information.
						102B. Directives relating to electronic
				surveillance and other acquisitions of foreign intelligence
				information.
					
					.
			4.Jurisdiction of FISA
			 courtSection 103 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803) is amended by
			 adding at the end the following new subsection:
			
				(g)Applications for a court order under this
				title are authorized if the President has, by written authorization, empowered
				the Attorney General to approve applications to the court having jurisdiction
				under this section, and a judge to whom an application is made may,
				notwithstanding any other law, grant an order, in conformity with section 105,
				approving electronic surveillance of a foreign power or an agent of a foreign
				power for the purpose of obtaining foreign intelligence
				information.
				.
		5.Applications for court
			 ordersSection 104 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (6),
			 by striking detailed description and inserting summary
			 description;
				(B)in paragraph
			 (7)—
					(i)in
			 the matter preceding subparagraph (A), by striking or officials
			 designated and all that follows through consent of the
			 Senate and inserting designated by the President to authorize
			 electronic surveillance for foreign intelligence purposes;
					(ii)in
			 subparagraph (C), by striking techniques; and inserting
			 techniques; and;
					(iii)by
			 striking subparagraph (D); and
					(iv)by
			 redesignating subparagraph (E) as subparagraph (D);
					(C)in paragraph (8),
			 by striking a statement of the means and inserting a
			 summary statement of the means;
				(D)in paragraph
			 (9)—
					(i)by
			 striking a statement and inserting a summary
			 statement; and
					(ii)by
			 striking application; and inserting application;
			 and;
					(E)in paragraph (10),
			 by striking thereafter; and and inserting
			 thereafter.; and
				(F)by striking
			 paragraph (11).
				(2)by striking
			 subsection (b);
			(3)by
			 redesignating subsections (c) through (e) as subsections (b) through (d),
			 respectively; and
			(4)in paragraph
			 (1)(A) of subsection (d), as redesignated by paragraph (3), by striking
			 or the Director of National Intelligence and inserting
			 the Director of National Intelligence, or the Director of the Central
			 Intelligence Agency.
			6.Issuance of an
			 orderSection 105 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805) is amended—
			(1)in
			 subsection (a)—
				(A)by striking
			 paragraph (1); and
				(B)by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively;
				(2)in subsection
			 (c)(1)—
				(A)in subparagraph
			 (D), by striking surveillance; and inserting
			 surveillance; and;
				(B)in subparagraph
			 (E), by striking approved; and and inserting
			 approved.; and
				(C)by striking
			 subparagraph (F);
				(3)by
			 striking subsection (d);
			(4)by
			 redesignating subsections (e) through (i) as subsections (d) through (h),
			 respectively;
			(5)in subsection (d),
			 as redesignated by paragraph (4), by amending paragraph (2) to read as follows:
				
					(2)Extensions of an
				order issued under this title may be granted on the same basis as an original
				order upon an application for an extension and new findings made in the same
				manner as required for an original order and may be for a period not to exceed
				one
				year.
					;
			(6)in subsection (e),
			 as redesignated by paragraph (4), to read as follows:
				
					(e)Notwithstanding
				any other provision of this title, the Attorney General may authorize the
				emergency employment of electronic surveillance if the Attorney General—
						(1)determines that an
				emergency situation exists with respect to the employment of electronic
				surveillance to obtain foreign intelligence information before an order
				authorizing such surveillance can with due diligence be obtained;
						(2)determines that the
				factual basis for issuance of an order under this title to approve such
				electronic surveillance exists;
						(3)informs a judge
				having jurisdiction under section 103 at the time of such authorization that
				the decision has been made to employ emergency electronic surveillance;
				and
						(4)makes an application in accordance with
				this title to a judge having jurisdiction under section 103 as soon as
				practicable, but not more than 168 hours after the Attorney General authorizes
				such surveillance.
						If the
				Attorney General authorizes such emergency employment of electronic
				surveillance, the Attorney General shall require that the minimization
				procedures required by this title for the issuance of a judicial order be
				followed. In the absence of a judicial order approving such electronic
				surveillance, the surveillance shall terminate when the information sought is
				obtained, when the application for the order is denied, or after the expiration
				of 168 hours from the time of authorization by the Attorney General, whichever
				is earliest. In the event that such application for approval is denied, or in
				any other case where the electronic surveillance is terminated and no order is
				issued approving the surveillance, no information obtained or evidence derived
				from such surveillance shall be received in evidence or otherwise disclosed in
				any trial, hearing, or other proceeding in or before any court, grand jury,
				department, office, agency, regulatory body, legislative committee, or other
				authority of the United States, a State, or political subdivision thereof, and
				no information concerning any United States person acquired from such
				surveillance shall subsequently be used or disclosed in any other manner by
				Federal officers or employees without the consent of such person, except with
				the approval of the Attorney General if the information indicates a threat of
				death or serious bodily harm to any person. A denial of the application made
				under this subsection may be reviewed as provided in section
				103.;
			(7)in subsection (h),
			 as redesignated by paragraph (4)—
				(A)by striking
			 a wire or and inserting an; and
				(B)by striking
			 physical search and inserting physical search or in
			 response to a certification by the Attorney General or a designee of the
			 Attorney General seeking information, facilities, or technical assistance from
			 such person under section 102B; and
				(8)by
			 adding at the end the following new subsection:
				
					(i)In any case in
				which the Government makes an application to a judge under this title to
				conduct electronic surveillance involving communications and the judge grants
				such application, the judge shall also authorize the installation and use of
				pen registers and trap and trace devices to acquire dialing, routing,
				addressing, and signaling information related to such communications and such
				dialing, routing, addressing, and signaling information shall not be subject to
				minimization
				procedures.
					.
			7.Use of
			 informationSection 106(i) of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1806(i))
			 is amended—
			(1)by striking
			 radio communication and inserting communication;
			 and
			(2)by
			 striking contents indicates and inserting contents
			 contain significant foreign intelligence information or
			 indicate.
			8.Congressional
			 oversight
			(a)Electronic
			 surveillance under FISASection 108 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1808) is amended—
				(1)in subsection
			 (a)(2)—
					(A)in subparagraph
			 (B), by striking and at the end;
					(B)in subparagraph (C),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(D)the authority under
				which the electronic surveillance is
				conducted.
							;
				and
					(2)by striking
			 subsection (b) and inserting the following:
					
						(b)On a semiannual
				basis, the Attorney General additionally shall fully inform the Permanent
				Select Committee on Intelligence of the House of Representatives and the Select
				Committee on Intelligence of the Senate on electronic surveillance conducted
				without a court
				order.
						.
				(b)Intelligence
			 activitiesThe National
			 Security Act of 1947 (50 U.S.C. 401 et seq.) is
			 amended—
				(1)in section 501
			 (50 U.S.C.
			 413)—
					(A)by redesignating
			 subsection (f) as subsection (g); and
					(B)by inserting after
			 subsection (e) the following new subsection:
						
							(f)The Chair of each
				of the congressional intelligence committees, in consultation with the ranking
				member of the committee for which the person is Chair, may inform—
								(1)on a bipartisan
				basis, all members or any individual members of such committee, and
								(2)any essential
				staff of such committee,
								of a report submitted under
				subsection (a)(1) or subsection (b) as such Chair considers
				necessary.;
					(2)in section 502
			 (50 U.S.C.
			 414), by adding at the end the following new subsection:
					
						(d)Informing of
				committee membersThe Chair
				of each of the congressional intelligence committees, in consultation with the
				ranking member of the committee for which the person is Chair, may
				inform—
							(1)on a bipartisan basis, all members or any
				individual members of such committee, and
							(2)any essential
				staff of such committee,
							of a report submitted under
				subsection (a) as such Chair considers
				necessary.;
				and
				(3)in section 503
			 (50 U.S.C.
			 415), by adding at the end the following new subsection:
					
						(g)The Chair of each of the congressional
				intelligence committees, in consultation with the ranking member of the
				committee for which the person is Chair, may inform—
							(1)on a bipartisan basis, all members or any
				individual members of such committee, and
							(2)any essential staff
				of such committee,
							of a report submitted under
				subsection (b), (c), or (d) as such Chair considers
				necessary..
				9.International movement
			 of targets
			(a)Electronic
			 surveillanceSection 105(d) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1805(d)), as redesignated
			 by section 6(4), is amended by adding at the end the following new
			 paragraph:
				
					(4)An order issued under this section
				shall remain in force during the authorized period of surveillance
				notwithstanding the absence of the target from the United States, unless the
				Government files a motion to extinguish the order and the court grants the
				motion.
					.
			(b)Physical
			 searchSection 304(d) of the Foreign Intelligence Surveillance
			 Act of 1978 (50
			 U.S.C. 1824(d)) is amended by adding at the end the following
			 new paragraph:
				
					(4)An order issued
				under this section shall remain in force during the authorized period of
				surveillance notwithstanding the absence of the target from the United States,
				unless the Government files a motion to extinguish the order and the court
				grants the
				motion.
					.
			10.Compliance with court
			 orders and antiterrorism programs
			(a)In
			 generalNotwithstanding any
			 other provision of law, and in addition to the immunities, privileges, and
			 defenses provided by any other provision of law, no action, claim, or
			 proceeding shall lie or be maintained in any court, and no penalty, sanction,
			 or other form of remedy or relief shall be imposed by any court or any other
			 body, against any person for an activity arising from or relating to the
			 provision to an element of the intelligence community of any information
			 (including records or other information pertaining to a customer), facilities,
			 or assistance during the period of time beginning on September 11, 2001, and
			 ending on the date that is 60 days after the date of the enactment of this Act,
			 in connection with any alleged communications intelligence program that the
			 Attorney General or a designee of the Attorney General certifies, in a manner
			 consistent with the protection of State secrets, is, was, or would be intended
			 to protect the United States from a terrorist attack. This section shall apply
			 to all actions, claims, or proceedings pending on or after the effective date
			 of this Act.
			(b)JurisdictionAny action, claim, or proceeding described
			 in subsection (a) that is brought in a State court shall be deemed to arise
			 under the Constitution and laws of the United States and shall be removable
			 pursuant to section
			 1441 of title 28, United States Code.
			(c)DefinitionsIn
			 this section:
				(1)Intelligence
			 communityThe term intelligence community has the
			 meaning given the term in section 3(4) of the National Security Act of 1947
			 (50 U.S.C.
			 401a(4)).
				(2)PersonThe
			 term person has the meaning given the term in
			 section
			 2510(6) of title 18, United States Code.
				11.Report on
			 minimization procedures
			(a)ReportNot later than two years after the date of
			 the enactment of this Act, and annually thereafter until December 31, 2009, the
			 Director of the National Security Agency, in consultation with the Director of
			 National Intelligence and the Attorney General, shall submit to the Permanent
			 Select Committee on Intelligence of the House of Representatives and the Select
			 Committee on Intelligence of the Senate a report on the effectiveness and use
			 of minimization procedures applied to information concerning United States
			 persons acquired during the course of a communications activity conducted by
			 the National Security Agency.
			(b)RequirementsA
			 report submitted under subsection (a) shall include—
				(1)a
			 description of the implementation, during the course of communications
			 intelligence activities conducted by the National Security Agency, of
			 procedures established to minimize the acquisition, retention, and
			 dissemination of nonpublicly available information concerning United States
			 persons;
				(2)the number of
			 significant violations, if any, of such minimization procedures during the 18
			 months following the effective date of this Act; and
				(3)summary
			 descriptions of such violations.
				(c)Retention of
			 informationInformation concerning United States persons shall
			 not be retained solely for the purpose of complying with the reporting
			 requirements of this section.
			12.Authorization
			 after an armed attack
			(a)Electronic
			 surveillanceSection 111 of the Foreign Intelligence Surveillance
			 Act of 1978 (50
			 U.S.C. 1811) is amended by striking for a period not to
			 exceed and all that follows and inserting the following: for a
			 period not to exceed 90 days following an armed attack against the territory of
			 the United States if the President submits to the Permanent Select Committee on
			 Intelligence of the House of Representatives and the Select Committee on
			 Intelligence of the Senate notification of the authorization under this
			 section..
			(b)Physical
			 searchSection 309 of such
			 Act (50 U.S.C.
			 1829) is amended by striking for a period not to
			 exceed and all that follows and inserting the following: for a
			 period not to exceed 90 days following an armed attack against the territory of
			 the United States if the President submits to the Permanent Select Committee on
			 Intelligence of the House of Representatives and the Select Committee on
			 Intelligence of the Senate notification of the authorization under this
			 section..
			13.Authorization of
			 electronic surveillance after a terrorist attackThe Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801
			 et seq.) is further amended—
			(1)by adding at the
			 end of title I the following new section:
				
					112.Authorization following a terrorist attack upon the United
		  States(a)In
				generalNotwithstanding any other provision of law, but subject
				to the provisions of this section, the President, acting through the Attorney
				General, may authorize electronic surveillance without an order under this
				title to acquire foreign intelligence information for a period not to exceed 90
				days following a terrorist attack against the United States if the President
				submits a notification to the congressional intelligence committees and a judge
				having jurisdiction under section 103 that—
							(1)the United States
				has been the subject of a terrorist attack; and
							(2)identifies the
				terrorist organizations or affiliates of terrorist organizations believed to be
				responsible for the terrorist attack.
							(b)Subsequent
				certificationsAt the end of the 90-day period described in
				subsection (a), and every 90 days thereafter, the President may submit a
				subsequent certification to the congressional intelligence committees and a
				judge having jurisdiction under section 103 that the circumstances of the
				terrorist attack for which the President submitted a certification under
				subsection (a) require the President to continue the authorization of
				electronic surveillance under this section for an additional 90 days. The
				President shall be authorized to conduct electronic surveillance under this
				section for an additional 90 days after each such subsequent
				certification.
						(c)Electronic
				surveillance of individualsThe President, or an official
				designated by the President to authorize electronic surveillance, may only
				conduct electronic surveillance of a person under this section if the President
				or such official determines that—
							(1)there is a
				reasonable belief that such person is communicating with a terrorist
				organization or an affiliate of a terrorist organization that is reasonably
				believed to be responsible for the terrorist attack; and
							(2)the information
				obtained from the electronic surveillance may be foreign intelligence
				information.
							(d)Minimization
				proceduresThe President may not authorize electronic
				surveillance under this section until the Attorney General approves
				minimization procedures for electronic surveillance conducted under this
				section.
						(e)United states
				personsNotwithstanding subsection (a) or (b), the President may
				not authorize electronic surveillance of a United States person under this
				section without an order under this title for a period of more than 60 days
				unless the President, acting through the Attorney General, submits a
				certification to the congressional intelligence committees that—
							(1)the continued
				electronic surveillance of the United States person is vital to the national
				security of the United States;
							(2)describes the
				circumstances that have prevented the Attorney General from obtaining an order
				under this title for continued surveillance;
							(3)describes the reasons for believing the
				United States person is affiliated with or in communication with a terrorist
				organization or affiliate of a terrorist organization that is reasonably
				believed to be responsible for the terrorist attack; and
							(4)describes the
				foreign intelligence information derived from the electronic surveillance
				conducted under this section.
							(f)Use of
				informationInformation obtained pursuant to electronic
				surveillance under this subsection may be used to obtain an order authorizing
				subsequent electronic surveillance under this title.
						(g)ReportsNot
				later than 14 days after the date on which the President submits a
				certification under subsection (a), and every 30 days thereafter until the
				President ceases to authorize electronic surveillance under subsection (a) or
				(b), the President shall submit to the congressional intelligence committees a
				report on the electronic surveillance conducted under this section,
				including—
							(1)a description of
				each target of electronic surveillance under this section; and
							(2)the basis for
				believing that each target is in communication with a terrorist organization or
				an affiliate of a terrorist organization.
							(h)Congressional
				intelligence committees definedIn this section, the term
				congressional intelligence committees means the Permanent Select
				Committee on Intelligence of the House of Representatives and the Select
				Committee on Intelligence of the
				Senate.
						;
				and
			(2)in the table of
			 contents in the first section, by inserting after the item relating to section
			 111 the following new item:
				
					
						Sec. 112. Authorization following a
				terrorist attack upon the United
				States.
					
					.
			14.Authorization of
			 electronic surveillance due to imminent threatThe Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801
			 et seq.) is further amended—
			(1)by adding at the
			 end of title I the following new section:
				
					113.Authorization due to imminent threat(a)In
				generalNotwithstanding any
				other provision of law, but subject to the provisions of this section, the
				President, acting through the Attorney General, may authorize electronic
				surveillance without an order under this title to acquire foreign intelligence
				information for a period not to exceed 90 days if the President submits to the
				congressional leadership, the congressional intelligence committees, and the
				Foreign Intelligence Surveillance Court a written notification that the
				President has determined that there exists an imminent threat of attack likely
				to cause death, serious injury, or substantial economic damage to the United
				States. Such notification—
							(1)shall be submitted as soon as practicable,
				but in no case later than 5 days after the date on which the President
				authorizes electronic surveillance under this section;
							(2)shall specify the
				entity responsible for the threat and any affiliates of the entity;
							(3)shall state the
				reason to believe that the threat of imminent attack exists;
							(4)shall state the
				reason the President needs broader authority to conduct electronic surveillance
				in the United States as a result of the threat of imminent attack;
							(5)shall include a
				description of the foreign intelligence information that will be collected and
				the means that will be used to collect such foreign intelligence information;
				and
							(6)may be submitted
				in classified form.
							(b)Subsequent
				certificationsAt the end of
				the 90-day period described in subsection (a), and every 90 days thereafter,
				the President may submit a subsequent written notification to the congressional
				leadership, the congressional intelligence committees, the other relevant
				committees, and the Foreign Intelligence Surveillance Court that the
				circumstances of the threat for which the President submitted a written
				notification under subsection (a) require the President to continue the
				authorization of electronic surveillance under this section for an additional
				90 days. The President shall be authorized to conduct electronic surveillance
				under this section for an additional 90 days after each such subsequent written
				notification.
						(c)Electronic
				surveillance of individualsThe President, or an official
				designated by the President to authorize electronic surveillance, may only
				conduct electronic surveillance of a person under this section if the President
				or such official determines that—
							(1)there is a
				reasonable belief that such person is communicating with an entity or an
				affiliate of an entity that is reasonably believed to be responsible for
				imminent threat of attack; and
							(2)the information
				obtained from the electronic surveillance may be foreign intelligence
				information.
							(d)Minimization
				proceduresThe President may not authorize electronic
				surveillance under this section until the Attorney General approves
				minimization procedures for electronic surveillance conducted under this
				section.
						(e)United states
				personsNotwithstanding subsections (a) and (b), the President
				may not authorize electronic surveillance of a United States person under this
				section without an order under this title for a period of more than 60 days
				unless the President, acting through the Attorney General, submits a
				certification to the congressional intelligence committees that—
							(1)the continued
				electronic surveillance of the United States person is vital to the national
				security of the United States;
							(2)describes the
				circumstances that have prevented the Attorney General from obtaining an order
				under this title for continued surveillance;
							(3)describes the reasons for believing the
				United States person is affiliated with or in communication with an entity or
				an affiliate of an entity that is reasonably believed to be responsible for
				imminent threat of attack; and
							(4)describes the
				foreign intelligence information derived from the electronic surveillance
				conducted under this section.
							(f)Use of
				informationInformation obtained pursuant to electronic
				surveillance under this subsection may be used to obtain an order authorizing
				subsequent electronic surveillance under this title.
						(g)DefinitionsIn
				this section:
							(1)Congressional
				intelligence committeesThe term congressional
				intelligence committees means the Permanent Select Committee on
				Intelligence of the House of Representatives and the Select Committee on
				Intelligence of the Senate.
							(2)Congressional
				leadershipThe term congressional leadership means
				the Speaker and minority leader of the House of Representatives and the
				majority leader and minority leader of the Senate.
							(3)Foreign
				Intelligence Surveillance CourtThe term Foreign
				Intelligence Surveillance Court means the court established under
				section 103(a).
							(4)Other relevant
				committeesThe term other relevant committees
				means the Committees on Appropriations, the Committees on Armed Services, and
				the Committees on the Judiciary of the House of Representatives and the
				Senate.
							;
				and
			(2)in the table of
			 contents in the first section, by inserting after the item relating to section
			 112, as added by section 13(2), the following new item:
				
					
						Sec. 113. Authorization due to imminent
				threat.
					
					.
			15.Technical and
			 conforming amendmentsThe
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is further
			 amended—
			(1)in section 105(a)(4), as redesignated by
			 section 6(1)(B)—
				(A)by striking
			 104(a)(7)(E) and inserting 104(a)(7)(D);
			 and
				(B)by striking
			 104(d) and inserting 104(c);
				(2)in section 106(j),
			 in the matter preceding paragraph (1), by striking 105(e) and
			 inserting 105(d); and
			(3)in
			 section 108(a)(2)(C), by striking 105(f) and inserting
			 105(e).
			
	
		
			Passed the House of
			 Representatives September 28, 2006.
			Karen L. Haas,
			Clerk.
		
	
